39 F.3d 1180
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John H. WRIGHT, Petitioner Appellant,v.Edward MURRAY, Director, Respondent Appellee.
No. 94-6841.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 26, 1994.Decided:  Oct. 27, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-93-1068)
John H. Wright, appellant pro se.
Mary Christine Maggard, Office of the Attorney General of Virginia, Richmond, VA, for appellee.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal substantially on the reasoning of the district court.*  Wright v. Murray, No. CA-93-1068 (E.D. Va.  June 23, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We note that Appellant has failed to state an ex post facto violation with regard to the 1990 amendment to Va.Code Ann. Sec. 53.1-151(I) (Michie 1991).   See Weaver v. Graham, 450 U.S. 24, 28 (1981)